(1996). Therefore, without considering the merits of any of the claims
                raised in the motion, we conclude that the district court did not err in
                denying the motion. Accordingly, we
                             ORDER the judgment of the district court AFFIRMED. 2




                                                          /   St-tgc            J.
                                                  Hardesty



                                                  Douglas




                cc: Hon. Valerie Adair, District Judge
                     Jerry Hooks
                     Attorney General/Carson City
                     Clark County District Attorney
                     Eighth District Court Clerk




                      2 We  have reviewed all documents that appellant has submitted in
                proper person to the clerk of this court in this matter, and we conclude
                that no relief based upon those submissions is warranted. To the extent
                that appellant has attempted to present claims or facts in those
                submissions which were not previously presented in the proceedings
                below, we have declined to consider them in the first instance.




SUPREME COURT
         OF
      NEVADA
                                                      2
(0) 1947.4